                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARTHA CASALE,

             Plaintiff,
v.                                                         No. CV 20-526 SWS/MLC

UNITED STATES OF AMERICA,

             Defendant.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon communication from counsel to set a

settlement conference. IT IS HEREBY ORDERED that a status conference will be held

by telephone on Tuesday, June 29, 2021, at 2:30 p.m. The parties shall call Judge

Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
